Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In this action, a correction to a typographical error on the third paragraph of Reasons for Allowance in the Notice of Allowance mailed on March 01, 2021 is made. 

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.

Reasons for Allowance
Claims 1-5 and 7-21 are allowed for the reason of record stated in the Notice of Allowance mailed on March 01, 2021, and the prior arts cited within the above action remain being considered as the prior arts relevant to the claimed invention. 
The statement of reasons for indicating the allowable subject matter is repeated below with a typographical error corrected on the third paragraph. The first line of the third paragraph is now corrected such that it clearly states that the limitation recited in regard to the allowable subject matter is directed to claim 12. 

The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 1 in regard to the features of a ramp that (1) is coupled to a flexible engagement layer on the opposite side of where the housing coupled to the flexible engagement layer, (2) extends away from the top surface and the 
The limitation recited in claim 12 in regard to the features of a flexible circuit board that has a first side, a second side and an opening; the first side interconnects with the patient contacting surface; the first side has electrical connections that interconnects with the connectors of the flexible phased array transducer; and the generated ultrasound signal can pass from the first side through the opening toward as second side. These features are not taught by any of the cited references or pertinent arts, individually or combined. 
Dependent claims 2-5, 7-11 and 13-21 are allowed at least by virtue of their respective dependency upon an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793